COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


JANETTE R. OGLE

v.   Record No. 2708-95-4                        MEMORANDUM OPINION *
                                                     PER CURIAM
NATIONAL ASSOCIATION OF                             MAY 14, 1996
 ELEMENTARY SCHOOL PRINCIPALS
AND
AETNA CASUALTY & SURETY COMPANY


                                      FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
              (John B. Delaney; Delaney, McCarthy, Colton
              & Botzin, on briefs), for appellant.

              (Barry P. Heitin, on brief), for appellees.



     Janette R. Ogle contends that the Workers' Compensation

Commission erred in denying her application on the ground that

her March 10, 1994 fall down a stairway did not arise out of her

employment.    Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.       Rule

5A:27.

     On March 10, 1994, while in the course of her employment,

Ogle fell down a three-step carpeted stairway.      Ogle was wearing

rubber soled, deep tread shoes.    Ogle testified that she had

descended one flight of stairs and was beginning to descend a

second when her foot "stuck," causing her to lose her balance.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
She fell, striking her head, wrists, left shoulder, and twisting

her neck and back.   Ogle noticed nothing unusual about the steps

or the carpet.    The employer's post-accident inspection revealed

no defect in the stairs or carpet.

     "To prove the 'arising out of' element, [in a case involving

injuries sustained from falling down stairs at work,] [Ogle] must

show that a condition of the workplace either caused or

contributed to her fall."    Southside Virginia Training Ctr. v.
Shell, 20 Va. App. 199, 202, 455 S.E.2d 761, 763 (1995) (citing

County of Chesterfield v. Johnson, 237 Va. 180, 184, 376 S.E.2d
73, 76 (1989)).   "Whether an injury arises out of the employment

is a mixed question of law and fact and is reviewable by the

appellate court."    Plumb Rite Plumbing Serv. v. Barbour, 8 Va.

App. 482, 483, 382 S.E.2d 305, 305 (1989).   However, unless we

conclude that Ogle proved, as a matter of law, that her

employment caused her injury, the commission's finding is binding

and conclusive on appeal.    Tomko v. Michael's Plastering Co., 210
Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     Although Ogle was in the course of her employment when her

injury occurred, her evidence did not show that any defect in the

stairs or the carpet or any condition peculiar to her workplace

caused her to fall down the steps and injure herself.   Ogle could

not explain why her foot stuck on the carpeted stair nor was

there any evidence that the placement of the handrails in the

stairway had anything to do with her fall.   Because no evidence



                                  2
showed a causal connection between the conditions of Ogle's

employment and her fall, we are unable to find that she proved as

a matter of law that her injury arose out of her employment.

     For the reasons stated, we affirm the commission's decision.

                                    Affirmed.




                                3